        Case 1:19-cv-00038-AW-GRJ Document 90 Filed 03/25/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF FLORIDA

                                   GAINESVILLE DIVISION
CAPAL BEASLEY,

        Plaintiff,

v.                                                   CASE NO.: 1:19-cv-00038-AW-GRJ

CENTRAL FLORIDA CONTRACTORS
SERVICES, INC., a Florida for-profit
corporation; BOBBY J. POWELL, JR.,
an individual,

      Defendants.
_________________________________/

     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR CONTINUANCE OF
      TRIAL AND ABEYANCE OF PRE-TRIAL DEADLINES AND REQUIREMENTS

        The Plaintiff, by and through undersigned counsel, makes this Response to Defendants’

Motion for Continuance of Trial and Abeyance of Pre-Trial Deadlines and Requirements [ECF 89],

and states as follows:

        Defendants’ well-written Motion sums up of the gravity of the COVID-19 situation, and

adequately justifies why the trial should be continued, and the pretrial deadlines, extended. The

Plaintiff is agreeable to a three-month (3) continuance of trial and any upcoming pretrial deadlines

(at the very least).

        Unfortunately, the Defendants’ Motion tacitly implies that Plaintiff’s counsel simply wants

to keep litigating as if the coronavirus menace is not happening.      A better way of putting it,

however, is that Plaintiff was/is opposed to effectively, staying the entire case—Defendants’ Motion

uses the word “abeyance.” Because the Defendants have already filed a pretrial evidentiary motion

of their own (Motion to Exclude Trial Witnesses [ECF 84]), the Plaintiff had simply advised the
         Case 1:19-cv-00038-AW-GRJ Document 90 Filed 03/25/20 Page 2 of 2




Defendants that he, too, wished to file his own evidentiary motions.1

         In conclusion, the Plaintiff recognizes the obvious fact that scheduling deadlines in this case

will need to change. The Plaintiff, however, opposes a complete stay of the case (Defendants use

the term, “abeyance”) for an indefinite period of time. The Plaintiff thinks the better course is to

continue the deadlines/trial as set forth, supra, and see what happens with the spread of the

contagion. Then, the Court can reassess in the future, and reset deadlines again if the circumstances

warrant—a wait and see approach.

         WHEREFORE, the Plaintiff is agreeable to the Defendants’ Motion to the extent it seeks a

continuance of the trial and the deadlines for three months. Although the Motion should be granted

on that basis, Plaintiff opposes a complete “abeyance” and/or stay of the case, especially where

numerous motions, including dispositive motions, are pending.

                                                         Respectfully submitted,

                                                         BOBER & BOBER, P.A.
                                                         Attorney for Plaintiff
                                                         2699 Stirling Road, Suite A-304
                                                         Hollywood, FL 33312
                                                         (954) 922-2298 (phone)
                                                         (954) 922-5455 (fax)
                                                         peter@boberlaw.com

                                                         s/.Peter Bober
                                                         FBN: 0122955




1
  Recognizing that the coronavirus is creating havoc across the world, the undersigned advised opposing counsel in
writing that he would to be entirely flexible with defense counsel insofar as requests for extensions of time to tend to
family/parental matters/other matters.
                                                             2
